DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 6-11, 13-14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (US 2012/0062729 A1, “Hart”) in view of Chengalvarayan (US 2016/0035346 A1).
As to claims 1, 11, 20, Hart discloses a method, comprising: 
identifying, using an information handling device (Fig. 3(a), computing device 302, para. 0032), a position of at least one user in a space (image information captured by an image capture element is analyzed to determine the position of at least one person 308 and/or 310, para. 0039) ;
focusing, prior to receiving voice input from the at least one user, a microphone beam on the position (after a person is determined to be a primary user, using image analysis, one or more microphones are caused to capture audio primarily from the relative position of the primary person, para. 0039; audio capture elements are configured in an array to function as a beamformer, para. 0034, 0044); 
determining, using at least one sensor, an identity of the at least one user (image recognition algorithm identifies an authorized person, para. 0041, 0056, 0067); and 
optimizing, based on the focusing, processing of the voice input received from the position associated with the at least one user (audio capture element array allows for electronic focusing to more precisely capture audio from the position of the person 308, para. 0045).
Hart differs from claims 1, 11 in that it does not disclose: wherein the optimizing comprises accessing a voice profile contained within a user profile corresponding to the user and adjusting a processing metric based upon the voice profile.
Chengalvarayan teaches using speaker-specific parameters from a user profile, such as pitch, gender, age, etc., to perform speech recognition from the speaker (Fig. 4, para. 0012-0014).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hart with the above teaching of Chengalvarayan in order to more accurately recognize the user’s speech.
As to claim 3, 13, Hart in view of Chengalvarayan discloses: wherein the identifying the position comprises identifying the position using at least one sensor selected from the group consisting of a camera sensor and a microphone (Hart: image capture elements 304 and/or audio capture elements 314, 316 determine the location or spatial positioning of a person, para. 0044).
As to claims 4, 14, Hart in view of Chengalvarayan discloses: wherein the optimizing comprises filtering out extraneous voice input received from other positions in the space (Hart: sound captured from directions other than the position of the person are filtered out, para. 0039).
As to claims 6, 16, Hart in view of Chengalvarayan discloses: wherein the optimizing the processing of the voice input comprises optimizing the processing of the voice input based on the user profile (Chengalvarayan: speech recognition is performed using an optimal user profile associated with the speaker, para. 0012-0014).
As to claims 7, 17, Hart in view of Chengalvarayan discloses: identifying, based upon the determined identity of the user, a characteristic associated with the user, wherein the characteristic corresponds to at least one of: an age of the user and a gender of the user (Chengalvarayan: speaker-specific parameters includes: gender, age, etc., para. 0014).
As to claims 8, 18, Hart in view of Chengalvarayan discloses: wherein the optimizing comprises adjusting a metric for the processing of the voice input based upon the characteristic (Chengalvarayan: Fig. 4, para. 0012-0014).
As to claims 9, 19, Hart in view of Chengalvarayan discloses: identifying a task attempting to be performed by the at least one user (Hart: identifying a task to be performed, para. 0002, 0067).
As to claim 10, Hart in view of Chengalvarayan discloses: focusing the microphone beam on the position associated with each of the at least one users involved in the performance of the task (Hart: beamformer obtains audio from the identified primary person, para. 0039, 0044).
Claims 2, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart in view of Chengalvarayan, and further in view of Torfs et al. (US 2020/0035248 A1, “Torfs”).
Hart in view of Chengalvarayan discloses: wherein the identifying the position comprises receiving a signal from another device (Hart: secondary device 390, para. 0048), but differs from claims 2, 12 in that it does not specify the secondary device being associated with the at least one user.
Torfs teaches identifying the position of a user by receiving location information from the user’s mobile or wearable device (para. 0048-0053, 0105-0106).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hart in view of Chengalvarayan with the above teaching of Torfs in order to more accurately determine a user’s position.
Response to Arguments
Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive.
Applicant argues that “Hart’s teaching indicates that the user is already speaking or producing a noise signal before the audio capture element is steered.”  
Hart teaches determining an optimal approach to obtaining audio input based on image analysis, i.e. detecting a first person positioned closer to the device and indicative of a primary user and causing one or more microphones to capture audio primarily from the relative position of the first person (para. 0039).
Hart further teaches continually analyzing captured image data to detect specific user motion for microphone steering, as an alternative to analyzing image data when sound is detected (para. 0054-0056).  Therefore, Hart provides for focusing a microphone beam on a detected position based on image analysis only, before receiving any voice input.
Regarding the added limitation of a voice profile contained within a user profile, Chengalvarayan was relied upon for this teaching in the last Office action, not Torfs.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512. The examiner can normally be reached Monday - Friday, 9 a.m. to 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stella L. Woo/            Primary Examiner, Art Unit 2652